              Case 3:19-cv-01391-CRB Document 46 Filed 08/19/20 Page 1 of 2




                                      UNITED STATES
                          SECURITIES AND EXCHANGE COMMISSION
                                    CHICAGO REGIONAL OFFICE
                             175 WEST JACKSON BOULEVARD, SUITE 1450
                                     CHICAGO, ILLINOIS 60604



 DANIEL J. HAYES                                                      TELEPHONE:     (312) 353-3368
 SENIOR TRIAL COUNSEL
                                                                          EMAIL:   HAYESDJ@SEC.GOV




                                        August 19, 2020

 Hon. Charles R. Breyer
 United States District Judge
 San Francisco Courthouse 450
 Golden Gate Avenue San
 Francisco, CA 94102



 Re:     In Re: Volkswagen "Clean Diesel" Marketing, Sales Practices,
         and Products Liability Litigation, MDL No. 2672 CRB (JSC).
         This Document Relates to: U.S. S.E.C. v. Volkswagen AG,
         No. 3:19-cv-1391-CRB

Dear Judge Breyer:

      I would like to bring to your attention two issues that are relevant to the
Volkswagen Defendants’ Motion to Dismiss (MDL ECF 7349), which is pending
before the Court.

      First, I would like to correct a mistake in the record, which I discovered
earlier this week. At paragraph 112 of the Complaint, and in the Commission’s
Opposition to the Volkswagen Defendants’ Motion (see, e.g., pp. 7, 31), the
Commission alleges that a PowerPoint presentation prepared by Volkswagen’s
ICCT Task Force was emailed to Bernd Gottweis, a senior manager in VW’s
Quality Assurance department, on April 15, 2014. In fact, it was the ICCT
researchers’ PowerPoint presentation that was emailed to Gottweis on April 15,
2014. The ICCT researchers used the PowerPoint when they presented their on-
road emissions study findings at an industry conference in San Diego, on March
31, 2014. The Commission apologizes for the mistake and intends to amend the
              Case 3:19-cv-01391-CRB Document 46 Filed 08/19/20 Page 2 of 2
2|Page
Hon. Charles Breyer
August 19, 2020


Complaint to correct the allegation. 1

      Second, I am notifying the Court that, with respect to Count III, the
Commission has decided not to pursue its allegation that the failure to record a
provision or disclose a contingent liability, pursuant to IAS 37, in the financial
statements appended to the May 2014 Offering Memorandum is a basis for
Volkswagen’s and Volkswagen Group of America Finance’s liability under Section
17(a)(2) of the Securities Act of 1933. The Commission is, however, proceeding on
Count III with respect to the multiple other materially false and misleading
statements and omissions related to the May 2014 bond offering, as well as
subsequent bond offerings, and with all other Counts in the Complaint.




                                                 Respectfully,




                                                  Daniel J. Hayes



    cc: Robert J. Giuffra, Jr. (via ECF/CM)
       Gregory P. Joseph (via ECF/CM)




1The Commission will request, pursuant to Fed. R. Civ. Pro. 15, the Court’s permission to file the
amended complaint within 14 days (or such other time as may be ordered) after receiving the
Court’s decision on the motion to dismiss.
